Case 6:18-cv-01122-PGB-DCI Document 103 Filed 03/11/19 Page 1 of 3 PageID 2307



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 YOLDAS ASKAN,

                     Plaintiff,

 v.                                                    Case No: 6:18-cv-1122-Orl-40DCI

 FARO TECHNOLOGIES, INC. and
 JOHN DOES 1-10,

                     Defendants.
                                         /

                                         ORDER

       This cause comes before the Court on Defendant’s Motions for Sanctions (Doc.

 94 (the “Motion”)), filed February 5, 2019. On February 22, 2019, Magistrate Judge

 Daniel C. Irick submitted a Report (Doc. 97 (the “Report”)), recommending that the

 Motion be granted in part and that the action be dismissed. On March 3, 2019, Defendant

 Faro Technologies, Inc. (“Faro”) filed an Objection (Doc. 101). Upon de novo review, the

 Court agrees with the findings and conclusions in the Report.

       Faro does not object to the findings of facts or conclusions of law set forth in the

 Report. (Id. at p. 2). Rather, Faro objects only to the extent the Report does not

 recommend dismissal with prejudice. (Id.). The Report recommends that the case be

 “DISMISSED in whole,” without specifying the nature of the dismissal. (Doc. 97, p. 8).

 Therefore, “in an abundance of caution, Faro objects to the extent that it is recommended

 that dismissal be made with prejudice.” (Doc. 101, p. 3).

       Federal Rule of Civil Procedure 37 empowers the district court to compel

 compliance with discovery procedures though a broad choice of remedies and penalties,
Case 6:18-cv-01122-PGB-DCI Document 103 Filed 03/11/19 Page 2 of 3 PageID 2308



 including dismissal with prejudice. Griffin v. Aluminum Co. of Am., 564 F.2d 1171, 1172

 (5th Cir. 1977). 1 “Dismissal of a complaint with prejudice is such a drastic remedy that a

 district court should only apply it only in extreme circumstances.” Id. However, dismissal

 with prejudice may be appropriate where a plaintiff’s failure to comply involves “either

 repeated refusals or an indication of full understanding of discovery obligations coupled

 with a bad faith refusal to comply.” Id.

        The Court finds that dismissal with prejudice is appropriate. As noted in the Report,

 Plaintiff has “willfully, in bad faith, and in disregard of his responsibilities failed to comply

 with the Court’s Order.” (Doc. 97, p. 6). Furthermore, since the case was filed eight

 months ago, “Plaintiff has been sanctioned twice and has failed to: respond to an order

 to show cause; timely file a case management report; appear for a hearing; comply with

 the Court’s Order compelling discovery; and, most recently, respond to three separate

 motions by Defendant.” (Id. at p. 7). 2 These repeated violations establish a “clear record

 of delay or willful contempt,” far beyond mere negligence or confusion. See Goforth v.

 Owens, 766 F.2d 1533, 1535 (11th Cir. 2010). Given these “extreme circumstances,” the

 Court finds that dismissal with prejudice is warranted. See Griffin, 564 F.2d at 1172.

        For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

        1. Defendant’s Objection (Doc. 101) is ADOPTED.

        2. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc. 97) is

            ADOPTED and CONFIRMED and made a part of this Order.



 1   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
     Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
     handed down before October 1, 1981.
 2   Plaintiff did not object to the Report.



                                                2
Case 6:18-cv-01122-PGB-DCI Document 103 Filed 03/11/19 Page 3 of 3 PageID 2309



       3. Defendant’s Motion for Sanctions (Doc. 94) is GRANTED IN PART and

           DENIED IN PART as follows:

              a. The action is DISMISSED WITH PREJUDICE;

              b. Defendant is AWARDED its reasonable expenses, including attorney

                   fees, caused by Plaintiff’s failure to comply with the Court’s Order (Doc.

                   93); and

              c. The Motion is otherwise DENIED.

       4. Defendant’s Renewed Motion for Protective Order (Doc. 95) is DENIED as

           moot.

       5. Defendant’s Motion to Dismiss (Doc. 98) is DENIED as moot.

       6. Defendant’s Motion for Claim Construction Order (Doc. 99) is DENIED as

           moot.

       7. The Court retains jurisdiction to determine the proper amount of an award of

           attorneys’ fees and costs. The Clerk of Court is DIRECTED to close the case.

       DONE AND ORDERED in Orlando, Florida on March 11, 2019.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                              3
